Citation Nr: 1523080	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  11-01 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran served on active duty from July 2001 to May 2006, to include service in the Persian Gulf from approximately October 2001 through July 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was subsequently transferred to the RO in Atlanta, Georgia. 

In April 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding has been associated with the record.  At such time, the Veteran submitted additional evidence and waived initial consideration by the agency of original jurisdiction (AOJ) of all evidence received since the AOJ's most recent adjudication of the claim.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may consider such newly received evidence.

While the Veteran has expressly filed a claim of service connection for PTSD, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to characterize the claim broadly as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, PTSD is related to his verified in-service stressors.



CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for PTSD herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran seeks to establish service connection for PTSD as related to events that he experienced during his service in the Persian Gulf.  In this regard, he contends that he experienced several stressors during his service aboard the U.S.S. Anzio from October 2001 through July 2003.  Specifically, in September 2009 correspondence, the Veteran discussed six different stressors:  (1) while passing through the Suez Canal in approximately March 2003, the Veteran participated in "mine patrol" and was afraid for his safety as well as the safety of his fellow shipmates as there were hundreds of Egyptian protestors alongside the very narrow banks of this canal and they appeared angry about the war.  (2) In approximately April 2003, the Veteran's ship experienced a fuel oil leak and it lost power in the middle of the Persian Gulf.  The captain called all hands to the fire lockers and they had to suit up and prepare to fight a possible fire because of the potential for an explosion with the highly flammable liquid spilling out inside the belly of the ship.  The spill was eventually contained after a few hours of intense work to get it under control.  (3) In approximately March 2003, a neighboring U.S. Navy vessel sent out a distress call for help and, when the Veteran's ship arrived, there was black smoke pouring from the inside of the ship and the crew were fighting for their lives to save their ship.  The fire was contained and, while the Veteran was unsure whether there were any casualties, it was a horrifying event for everyone involved.  (4)  The Veteran was told to carry his gas mask around the entire time he was in the Persian Gulf because he was told that there was a chance that Iraq would try to gas U.S. soldiers by deploying SCUD missiles with poisonous gases on them.  The Veteran was involved in several drills as if they were under attack by an inbound missile to time how quickly he could get on his gear and the Veteran worried that he was too slow at getting his protective gear on in a real incident.  (5) The Veteran participated in launching missiles into Iraq and felt guilty about killing people.  (6)  In approximately February 2003, the Veteran was given a vaccine which, according to him, would help his body withstand an attack.  He initially refused to take the vaccine, but was forced to do so and, after taking the vaccine, became very ill with a high fever and was sick for days.  

During the April 2015 Board hearing, the Veteran's representative concentrated on two of the above claimed stressors: (1) the Veteran's involvement in the "Shock and Awe" campaign during the initial bombing of Baghdad in 2003 during which the Veteran assisted in firing 8 to 13 Tomahawk missiles and (2) mine sweeping through the Suez Canal amidst 15,000 Egyptian war protestors.  

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014). Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection for PTSD requires, in particular, medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).  For cases certified to the Board prior to August 4, 2014 (such as the Veteran's), the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV). 38 C.F.R. 
§ 4.125(a) (2014); Schedule for Rating Disabilities-Mental Disorders and Definition 

of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2002); 38 C.F.R. 
§ 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, with respect to the presence of a current disability, the Board notes, as an initial matter, that the record reflects current diagnoses of PTSD, alcohol dependence, adjustment disorder with anxiety, and depression not otherwise specified (NOS).  As to PTSD, VA treatment records show diagnoses of PTSD as early as January 2008 and a May 2009 VA contract examiner opined that the Veteran met the diagnostic criteria for PTSD.  Subsequently, a December 2010 VA examiner found that the Veteran did not meet the diagnostic criteria for PTSD.  However, the December 2010 VA examiner did not have access to the claims file in making that determination.  Furthermore, subsequent records, to include most recently in September 2013 and July 2014, show a diagnosis of PTSD.  As such, the Board finds that the evidence with respect to a diagnosis of PTSD is, at least, in relative equipoise.  As such, the Board resolves doubt in the Veteran's favor and finds that he has a current diagnosis of PTSD.

With respect to the Veteran's reported in-service stressors, his service personnel records show that he was stationed aboard the U.S.S. Anzio from at least November 2001 through May 2003.  A February 2009 statement from the Center for Unit Records and Research (CURR) notes review of the 2003 command history for the U.S.S. Anzio and confirms that, on March 23, 2003, the U.S.S. Anzio fired a Tomahawk Land Attack Missile (TLAMS) in support of Operation Iraqi Freedom.  On March 30, 2003, U.S.S. Anzio chopped to Commander, Fifth Fleet operational control and began a 3000 mile sprint to the Northern Arabian Gulf in support of coalition air strikes and ground activities in Iraq.  A total of 13 TLAMS were fired.  While in the Arabian Gulf during the months of April through May 2003, the U.S.S. Anzio operated with the U.S.S. Abraham Lincoln, U.S.S. Kitty Hawk, U.S.S. Constellation, and U.S.S. Nimitz Strike Groups, directly contributing to the rapid conclusion of combat operations in Iraq by serving as Air Defense Commander, which allowed the safe operation of aircraft operations.  As such, the stressor pertaining to the firing Tomahawk missiles has been verified.  

While the RO determined that the stressor pertaining to serving on "mine patrol" while passing through the Suez Canal in approximately March 2003 has not been verified, it appears clear from historical information that the events the Veteran has reported did, in fact, happen.  Significantly, the deck logs from the U.S.S. Anzio shows that the ship was passing through the Suez Canal on March 30, and 31, 2003, and the Veteran's representative submitted several newspaper articles dated from January through March 2003 noting the protests along the Suez Canal at that time.  Moreover, the evidence demonstrates that the Veteran was stationed in waters near the Arabian Gulf at the time of the events.  In this regard, the United States Court of Veterans Appeals has held that, once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  Under the circumstances, the Board is persuaded that the evidence in support of and against such claimed in-service stressor is in relative equipoise.  As such, the Board resolves all doubt in his favor and finds that the Veteran's stressor pertaining to serving on "mine patrol" while passing through the Suez Canal in approximately March 2003 is considered verified.

As to the matter of a nexus, or link, between current disability and service, the record does not contain any competent evidence linking alcohol dependence, adjustment disorder with anxiety, and depression NOS to service.  However, there is evidence of such a link as it pertains to PTSD.  Specifically, the May 2009 VA contract examiner attributed the Veteran's PTSD to the above-described stressor regarding protests in the Suez Canal.  Moreover, September 2013 and July 2014 VA treatment records reflect a diagnosis of PTSD based on the stressors involving the firing of Tomahawk missiles and serving on mine watch in the Suez Canal.  Therefore, the Board finds that the evidence supports a nexus, or link, between PTSD and service.

Therefore, based on the foregoing, the Board finds that, by resolving all doubt in the Veteran's favor, PTSD is related to his verified in-service stressors.  Consequently, service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert, supra.


ORDER

Service connection for PTSD is granted.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


